     Case: 3:15-cv-00127-MPM-JMV Doc #: 190 Filed: 08/26/21 1 of 2 PageID #: 1843




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

UNITED STATES OF AMERICA
ex rel. KEVIN GRAY                                                                                      PLAINTIFF

v.                                                                               NO.: 3:15-CV-127-MPM-JMV

MITIAS ORTHOPAEDICS, PLLC,
AND HANNA M. MITIAS, M.D.                                                                            DEFENDANTS

                                                        ORDER

         This matter is before the Court on the Defendants’ Motion to Compel a 30(b)(6) Deposition

of the CMS Topics. [150]. For the reasons discussed below, at the hearing on August 19, 2021,1

and as noted in the opposition briefing by the Government, the court finds that the motion is

without merit and is therefore denied.

         The CMS has heretofore given a 4-5 hours 30(b)(6) deposition and there has been no

demonstration of a persuasive need to compel a further deposition on the very same topics. This is

particularly so where, as here, the topics concern, at least in part, the classification of the

compounded hyaluronic acid at issue as a device rather than a drug – a claim the Government has

now made explicitly clear it has abandoned. Further, the Defendants have not demonstrated that

the device/drug distinction is relevant to whether they would be entitled to reimbursement had they

billed the government for the subject compounded hyaluronic acid under the miscellaneous J code.

Finally, as to topic number 10, the Government represented at the hearing on this matter that it has

heretofore undertaken to determine if it has any information responsive to topic number 10 and




1
 The court further incorporates herein by reference its discussion of the relevant matters at issue in this case as outlined
in its memorandum opinion on Defendants’ Motion to Compel a 30(b)(6) Deposition of the FDA dated August 26,
2021.
   Case: 3:15-cv-00127-MPM-JMV Doc #: 190 Filed: 08/26/21 2 of 2 PageID #: 1844




will confirm, in verified response to an interrogatory propounded to it by defendant on the subject,

that it has no such further information to supply by the 30(b)(6) deponent or otherwise.

       SO ORDERED, this, the 26th day of August, 2021.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
